As filed with the Securities and Exchange Commission on June 23, 2014 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEARLAB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 59-343-4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9980 Huennekens St., Ste 100 San Diego, California 92121 (858) 455-6006 (Address, including zip code and telephone number, of principal executive offices) TearLab Corporation 2002 Stock Incentive Plan TearLab Corporation 2014 Employee Stock Purchase Plan (Full title of the plan) Elias Vamvakas 9980 Huennekens St., Ste 100 San Diego, California 92121 (Name and address of agent for service) (858) 455-6006 (Telephone number, including area code, of agent for service) Copy to: Martin J. Waters, Esq. Anthony G. Mauriello, Esq. Wilson Sonsini Goodrich & Rosati, PC 12235 El Camino Real, Suite 200 San Diego, California 92130-3002 (858) 350-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee TearLab Corporation. 2002 Stock Incentive Plan Common Stock, par value $0.001 per share 1,000,000 shares (2) $4.84 (3) $4,840,000 (3) TearLab Corporation. 2014 Employee Stock Purchase Plan Common Stock, par value $0.001 per share 671,500 shares (4) $4.84 (3) $ 3,250,060 (3) TOTAL This Registration Statement shall be deemed to cover an indeterminate number of additional shares which may be offered and issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2 ) Represents an increase in the reserve of shares of the common stock of TearLab Corporation (the “ Registrant ”) subject to issuance upon the exercise of options granted under the Registrant’s 2002 Stock Incentive Plan.The Registrant previously filed registration statements with respect to shares to be issued under the 2002 Stock Incentive Plan on Form S-8 with the Securities and Exchange Commission on April29, 2005 (File No. 333-124505), November 6, 2008 (File No. 333-155163), June 6, 2012 (File No. 333-181949) and June 7, 2013 (File No. 333-189205).The contents of these prior registration statements filed on April29, 2005, November 6, 2008, June 6, 2012 and June 13, 2014 are incorporated herein by reference pursuant to General Instruction E of Form S-8. Estimated solely for purposes of calculating the registration fee in accordance with paragraphs (c) and (h) of Rule457 under the Securities Act of 1933, as amended, based upon the average of the reported high and low sales price of the shares of the Registrant’s common stock on June 19, 2014 on The NASDAQ Capital Market. Represents 671,500 shares of common stock reserved for issuance pursuant to future awards under the 2014 ESPP. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information specified in Item1 and Item2 of PartI of Form S-8 is omitted from this Registration Statement on Form S-8 (the “ Registration Statement ”) in accordance with the provisions of Rule428 under the Securities Act of 1933, as amended (the “ Securities Act ”), and the introductory note to PartI of Form S-8. The documents containing the information specified in PartI of Form S-8 will be delivered to the participants in the equity benefit plans covered by this Registration Statement as specified by Rule428(b)(1) under the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents, which have been filed with the SEC, are specifically incorporated by reference in this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the year ended December31, 2013, which contains the Registrant’s audited financial statements for such period, as filed with the SEC on March17, 2014. (b) All other reports filed by the Registrant under Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “
